Name: Council Regulation (EC) NoÃ 1679/2005 of 6 October 2005 amending Regulation (EEC) NoÃ 2075/92 on the common organisation of the market in raw tobacco
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 15.10.2005 EN Official Journal of the European Union L 271/1 COUNCIL REGULATION (EC) No 1679/2005 of 6 October 2005 amending Regulation (EEC) No 2075/92 on the common organisation of the market in raw tobacco THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Titles I and II of Regulation (EEC) No 2075/92 (3) establish a premium as well as a production limitation system for tobacco production. (2) Article 152 of Regulation (EC) No 1782/2003 (4), which has established common rules for direct support schemes under the common agricultural policy and certain support schemes for farmers, provides for the deletion of Titles I and II of Regulation (EEC) No 2075/92 as of 1 January 2005 but specifies that they shall continue to apply in respect of the 2005 harvest. The premium and production limitation schemes provided for in Regulation (EEC) No 2075/92 expire as from the end of the 2005 harvest. (3) Consequently a number of Articles of Regulation (EEC) No 2075/92 become obsolete and should be deleted for reasons of legal clarity and transparency. (4) It is therefore necessary to amend Regulation (EEC) No 2075/92 accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2075/92 is hereby amended as follows: 1. Article 1 shall be replaced by the following: Article 1 The common organisation of the market in raw tobacco shall cover raw or non-manufactured tobacco and tobacco refuse falling within CN heading 2401.; 2. Articles 2, 12, 19, 25, 26 and 27 and the Annex shall be deleted; 3. Article 13(2)(b) shall be replaced by the following: (b) specific measures to help tobacco growers to switch to other crops or other economic activities that create employment and studies of the possibilities for tobacco growers to do so,; 4. Article 14 shall be deleted; 5. Article 14a shall be replaced by the following: Article 14a Detailed rules for the application of Article 13 shall be adopted in accordance with the procedure referred to in Article 23.; 6. Article 17 shall be replaced by the following: Article 17 1. Member States shall take all the necessary action to ensure and verify compliance with Community provisions concerning raw tobacco. 2. Detailed rules for the application of this Title shall be adopted in accordance with the procedure referred to in Article 23. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. Article 1(1), (2) and (6) shall apply from 1 January 2006. However, the provisions necessary for the management and control of the premium system shall continue to apply in respect of the 2005 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 October 2005. For the Council The President A. DARLING (1) Opinion delivered on 6 September 2005 (not yet published in the Official Journal). (2) Opinion delivered on 28 September 2005 (not yet published in the Official Journal). (3) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 2319/2003 (OJ L 345, 31.12.2003, p. 17). (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15).